DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.

Response to Amendment
This communication is responsive to the applicant's amendment and RCE both filed on 03/31/2021.  The applicant(s) amended claims 1 and 14 (see the amendment: pages 2-8).

Response to Arguments
Applicant's arguments filed on 03/31/2021 with respect to the claim rejection under 35 USC 103, have been fully considered but are moot in view of new ground(s) of rejection, since the amended claims introduce new issue and/or change the scope of the claims. Accordingly, 

Claim Rejections - 35 USC § 103
Claim 1-5, 12 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over STAROSTIN et al. (US 2018/0060306) hereinafter referenced as STAROSTIN in view of GOODSPEED et al. (US 8,887,044) hereinafter referenced as GOODSPEED. 
As per claim 1, STAROSTIN discloses ‘extracting facts from natural language texts’ (title), comprising:
receiving an output resulting from natural language processing of unstructured text (read on ‘natural language text’ representing interpreted ‘unstructured information’ as output/result from ‘extracting facts’, ‘natural language text’ having ‘identifiers of one or more example tokens’ that ‘comprises one or more words and references a certain information object associated with an example information object category’, or that is received as ‘metadata’ and being created by another natural language processing (NLP) application’ as output/result from the ‘information extraction task’/related ‘another NLP applications’, in light of the specification: p1), (p(paragraph)3-p4, p39, p55-p57), wherein:
the output comprises metadata tags (read on ‘token/ word’ identifiers’ as ‘metadata’) (Note: underline portion is newly amended limitation(s) by the applicant) indicating (‘reference’ a class (or ‘category’ or ‘ontology concept’); (p45-p46, p56-p59) and
 different phrases (‘one or more words’ or related ‘tokens’) of the unstructured text (same above) are categorized (‘classifies’) into classes (or ‘categories’), (p3-p4, p37-p39, p55-p59);
generating a different visual distinction (read on ‘to highlight’ or ‘highlighting’ within ‘the natural language text displayed within the GUI, one or more words representing an example information object …’, or one of ‘objects’ being ‘visually highlighted’, wherein the displayed text shows different highlight types (i.e. visual distinctions) including shading, solid-outline, dish-outline, and a combination thereof) (for) [per or each] class (or ‘category’, or ‘concept’) based on a mapping (read or ‘representing’) between a visual distinction (such as highlight, and highlight with outline) and a metadata tag (‘token/word identifier’ as ‘metadata’) associated with a class (or a ‘category’, or ‘concept’) (Figs. 3A-3C, 4A and 6, p37-p39, p44-p50, p56, p69-p70, p90-p93); 
applying generated visual distinctions (such as highlight, and highlight with outline) to phrases (‘one or more words’) in the unstructured text (same above) based on their respective class (or ‘category’/‘object category’, or ‘concept’), (Figs. 3A-3C, 4A and 6, p39, p56, p90-p93);
displaying the unstructured text such that phrases (‘one or more words’, or ‘words combinations’ representing example objects’) in the unstructured text corresponding to the at least one class (an ‘object category’ or one of ‘ontology concepts’) appear (shown on ‘GUI screen’ or ‘text window’) with the corresponding visual distinction (same as stated above) indicative of (‘representing’) that class (‘object category’ or associated ‘ontology concept’, such as names, organizations, locations, and/or ‘person’ ‘county’, or ‘occupation’), (Figs. 3A-3C, 4A and 6, p39, p56, p90-p93).
per” (or “each”) class/category and “display a legend”.  However, the same/similar concept/feature is well known in the art as evidenced by GOODSPEED who discloses ‘visually distinguishing portions of content’ (title), comprising ‘user interface’ enabling ‘user to select the one or more categories of content item (text portion) to be visually distinguished’ with ‘appearance of the visually distinguishing graphic schemes’ including ‘graphic characteristic or effect’, providing displayed link 434 to graphic scheme ‘applied to the text’ and resulted in ‘presentation of menu or interface’ (read on claimed “display a legend” in a broad sense) for user selection,  (col. 2, lines 32-51, col. 4, line 66 to col. 5, line 12, col. 6, lines 1-35, col. 7, lines 14-35).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of STAROSTIN and GOODSPEED together by providing a mechanism of generating/presenting a visually distinguished graphic scheme (such as graphic characteristic/effect, i.e. visual distinction) for per (or each) class/category/concept associated with word(s) /phrase(s) in the natural language text and displaying/presenting a legend (such as a menu) for related displaying/interfacing operations/processes (such as user selection), as claimed, for the purpose (motivation) of enhancing users’ experiences and/or visually emphasizing or distinguishing content associated with selected categor(ies) in the displayed text (GOODSPEED: col. 1, lines 12-15, col. 2, lines 43-50).
STAROSTIN in view of GOODSPEED further discloses to:
visually map (or associate) classes (classes/categories/concepts) to associated visual distinctions (highlighted graphic effects/distinctions); and selectively display certain visual distinctions based on user input (or ‘user selected’ object/term as input) (STAROSTIN: Figs. 4-5, p49-p50, p56-p58, p69-p70, p90, p94; GOODSPEED: col. 6, lines 9-35, col. 7, lines 14-35). 
As per claim 2 (depending on claim 1), STAROSTIN in view of GOODSPEED further discloses “receiving (accept) user input (or ‘to select)’ regarding natural language processing characteristics (read on ‘accept a user input highlighting one or more adjacent words and associating them with an information object category’, in light of the specification: p36)”, (STAROSTIN: p56, p70, p92).
As per claim 3 (depending on claim 1), STAROSTIN in view of GOODSPEED further discloses “applying natural language processing (such as ‘extracting facts’, ‘analyzing a natural language text to recognize information objects’, read on ‘another natural language processing (NLP) application’, in light of the specification: p1) to the unstructured text (same as stated for claim 1)”, (STAROSTIN: p3-p4, p39, p55-p57). 
As per claim 4 (depending on claim 1), STAROSTIN in view of GOODSPEED further discloses “wherein the classes comprise any one or combinations of: a concept class (read on ‘category’ regarding ‘names of person’, ‘organization’, or ‘location’ representing one of ‘concepts’ of ‘ontology’); an attribute class (such as category regarding ‘monetary value’); a pre-built annotator output class; a contextual concept finding class; a filtered term class; and a qualifier class (such as category regarding ‘percentages’)”, (STAROSTIN: p39).
As per claim 5 (depending on claim 1), even though STAROSTIN disclose the visual distinctions includes highlight and outline (Fig. 6), STAROSTIN does not expressly disclose “the visual distinctions are selected from the group consisting of: text underlining; text strike-through; text highlighting; text font; text font color; text font size; and text font style.”  However, the same/similar concept/feature is well known in the art as evidenced by GOODSPEED who 
As per claim 12 (depending on claim 1), STAROSTIN in view of GOODSPEED further discloses “allowing a user to select classes (categories) and values (specific ‘identifiers’, ‘example tokens’, or ‘words’) to display”, (STAROSTIN: p39, p56-p58).
As per claim 13 (depending on claim 12), STAROSTIN in view of GOODSPEED further discloses “hiding visual distinction based on user selection of unselected text” (GOODSPEED: col. 2, lines 27-31, col. 5, lines 9-15, col. 6, lines 22-35). 
claim 14-15, they recite a system (apparatus). The rejection is based on the same reasons described for claims 1 and 3 respectively, because the apparatus and method claims are related as apparatus and method of using the same, with each claimed element's function corresponding to the claimed method step, wherein STAROSTIN in view of GOODSPEED also discloses “apply an additional visual distinction (such as ‘strikethrough’ or ‘graying-out’) to phrase (selected ‘term’/ ‘word’ such as ‘place name’)”  (GOODSPEED: col. 7, lines 14-35, claim 12).  By given above teachings, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that the content item/word/phrase associated with a visually distinguished ‘graphic effect’ (i.e. visual distinction) such as strikethrough (or graying-out), would represent the content item/word/phrase being or to be removed/deleted (i.e. filtered out), based on common sense/knowledge and/or in the art or in light of the specification (p54), so as to combine teachings of STAROSTIN and GOODSPEED together by providing a mechanism of applying a visually distinguished graphic effect (or visual distinction, such as strikethrough or graying-out) to the content items/words/phrase to be removed (or filtered out), for which the implementation would be within the scope of capability of the skilled person in the art and the result would be predictable. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over STAROSTIN in view of GOODSPEED as applied to claim 1, and further view of MONTYNE et al.  (US 2012/0212337) hereinafter referenced as MONTYNE. 
As per claim 7 (depending on claim 1), STAROSTIN in view of GOODSPEED does not expressly disclose “generating a number of visual sub-distinctions for at least one visual distinction, wherein a sub-distinction is associated with a different value within a class.”  
claim 8 (depending on claim 7), STAROSTIN in view of GOODSPEED and MONTYNE “applying (displaying) a corresponding visual sub-distinction (read on ‘a different color’ of an ‘indicator’) to at least one value (‘fact’ such as ‘drinks occasionally’) of a class (a ‘fact category’ such as ‘social history’)” (MONTYNE: p94).
As per claim 10 (depending on claim 1), the rejection is based on the same reason described for claim 7, because it also reads on the limitations of claim 9, wherein claimed “a mapping” is read on a ‘linkage’ disclosed by MONTYNE (p47, p92).
As per claim 11 (depending on claim 1), the rejection is based on the same reason described for claim 7, because it also reads on the limitations of claim 11, wherein claimed “a mapping” is read on a ‘linkage’ disclosed by MONTYNE (p47, p92).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over STAROSTIN in view of GOODSPEED and MONTYNE as applied to claim 7, and further in view of MARTINORS et al.  (US 2019/0370746) hereinafter referenced as MARTINORS. 
As per claim 9 (depending on claim 7), STAROSTIN in view of GOODSPEED and MONTYNE does not expressly disclose “the sub-distinctions are selected from the group consisting of color and weight.”  However, the same/similar concept/feature is well known in the art as evidenced by MARTINORS who discloses ‘the visual cues can be based on different colors, line weights, fonts, and the like” (p86).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that visual cue(s) could be used as sub-distinction(s) based on different colors and line weights, so as to combine teachings of STAROSTIN and MONTYNE and MARTINORS together by providing a mechanism of selecting visual cues as sub-distinctions based on different .    

Claim 17 is are rejected under 35 U.S.C. 103 as being unpatentable over STAROSTIN in view of GOODSPEED as applied to claim 14, and further in view of STAVRIANONOU et al. (US 2014/0067369) hereinafter referenced as STAVRIANONOU. 
As per claim 17 (depending on claim 14), STAROSTIN in view of GOODSPEED does not expressly disclose “at least one phrase is classified into multiple classes.”  However, the same/similar concept/feature is well known in the art as evidenced by STAVRIANONOU who discloses ‘methods and systems for acquiring user related information using natural language processing techniques’ (title), and teaches ‘one or more phrases are classified in one or more (multiple) categories (classes)’ (abstract, Fig. 2, p3, p34).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of STAROSTIN, GOODSPEED and STAVRIANONOU together by providing a classifying/categorizing mechanism including classifying one phrase in more (multiple) categories (classes), for which the implementation would be within the scope of capability of the skilled person in the art and the result would be predictable.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowable, which recite a computer program product comprising a computer readable storage medium that excludes transitory/signal type of medium in light of the specification (see p12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

QH/qh
May 8, 2021
/QI HAN/Primary Examiner, Art Unit 2659